Citation Nr: 0933286	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-28 202	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

1.  Whether new and material evidence to reopen a claim for 
service connection for a duodenal ulcer has been received. 

2.  Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1950 to March 
1951.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 2004 rating action that 
denied service connection for a duodenal ulcer on the grounds 
that new and material evidence to reopen the claim had not 
been received.  The RO subsequently reopened the claim for 
service connection on the basis of new and material evidence, 
but then denied service connection on the merits, as 
reflected in the August 2006 Statement of the Case (SOC).

Regardless of the RO's actions in this case, the Board has a 
legal duty under          38 U.S.C.A. §§ 5108 and 7105 (West 
2002) to address the question of whether new and material 
evidence to reopen the claim has been received.  That issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate it on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the prior 1982 denial has been received, the Board has 
characterized that claim as the first issue on the title page 
of this decision.  As the RO initially adjudicated the claim 
in February 2004 as an application to reopen, and furnished 
the Veteran the legal criteria governing finality and 
applications to reopen, he is not prejudiced by the Board's 
consideration of the claim as an application to reopen.

In his Substantive Appeal, the Veteran requested a Board 
hearing before a Veterans Law Judge (VLJ) at the RO.  In 
December 2006, he modified his Board hearing request to 
request either a Board videoconference hearing, or a Board 
hearing before a VLJ at the RO, whichever could be scheduled 
first.  In July 2007, the RO received statements from the 
Veteran and his representative indicating that the Veteran 
cancelled his request for any Board hearing  

The Board's decision with respect to the issue of whether new 
and material evidence to reopen the claim for service 
connection for a duodenal ulcer has been received is set 
forth below.  For the reasons expressed below, the issue of 
service connection for a duodenal ulcer on the merits is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the Veteran 
when further action on his part is required.

In July 2009, a Board Deputy Vice-Chairman granted the 
Veteran's representative's June 2009 motion to advance this 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claim for service 
connection for a duodenal ulcer on appeal has been 
accomplished.  

2.  The RO denied service connection for a duodenal ulcer by 
rating action of January 1982; the Veteran was notified of 
the denial by letter the next month, but he did not appeal.

3.  Evidence associated with the claims folder since the 
January 1982 rating action denying service connection for a 
duodenal ulcer is not cumulative or redundant of evidence 
previously of record; relates to unestablished facts 
necessary to substantiate the claim for service connection; 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The January 1982 rating action denying service connection 
for a duodenal ulcer is final.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  
    
2.  Since January 1982, new and material evidence to reopen 
the claim for service connection for a duodenal ulcer has 
been received.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition on the new and material 
evidence issue, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the claim on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran's claim for service connection for a duodenal 
ulcer was previously considered and denied by rating action 
of January 1982.  The evidence then considered included the 
service medical records and post-service private medical 
records.  The RO denied the claim for service connection for 
a duodenal ulcer on the grounds that no new factual basis had 
been shown to reopen the claim, which had previously been 
denied on the grounds that it was not incurred in or 
aggravated by service.  The Veteran was notified of that 
rating action by letter of February 1982, but he did not 
appeal.

Because the Veteran did not appeal the January 1982 denial, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The 
VA may, however, reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156(a).  

The current application to reopen the claim for service 
connection was filed in September 2003.  With respect to 
attempts to reopen previously-denied claims, 38 C.F.R. 
§ 3.156(a) provides that new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating it, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, the VA must reopen the claim and evaluate 
the merits after ensuring that the duty to assist has been 
fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the January 1982 rating action) in determining whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).
  
Considering the record in light of the above, the Board 
concurs with the RO's August 2006 determination and finds 
that the additional evidence added to the record since the 
RO's prior final January 1982 denial constitutes new and 
material evidence that warrants reopening the claim for 
service connection for a duodenal ulcer, and the claim is 
granted to that limited extent.    

In January 2004, M. H., M.D., noted that the Veteran had been 
discharged from service due to peptic ulcer disease, that he 
evidently developed ulcers in service, and that he had 
multiple ulcers that resulted in his discharge, and he opined 
that this would be a service-connected problem.  February 
2005 VA test results showed evidence of bleeding in the 
veteran's stomach.  July 2006 VA outpatient records assessed 
anemia likely secondary to some blood loss, with a 2005 work-
up showing some gastric bleeding.  The findings were noted to 
be highly suggestive of chronic blood loss, most likely from 
a continuing gastrointestinal source.  In September 2007, a 
service comrade stated that he knew the Veteran to have been 
hospitalized for bleeding ulcers in service, and that, to his 
knowledge, the Veteran had had no physical problems prior to 
this.  Received in October 2007 was a statement from another 
service comrade who witnessed the Veteran's stomach problems 
in service.    

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or redundant of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claim for 
service connection for a duodenal ulcer, as it includes lay 
evidence corroborating the veteran's claim that gastric 
symptoms had their onset in service, and a medical opinion 
linking ulcer disease to service, and raises a reasonable 
possibility of substantiating the claim.  

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claim for service 
connection for a duodenal ulcer are met, and the appeal is 
granted to this extent only.  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a duodenal ulcer 
has been received, the appeal is granted to this extent.


REMAND

As noted above, the VCAA and its implementing regulations 
include enhanced duties to notify and assist claimants.  
Considering the record in light of those duties, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim for service connection for a 
duodenal ulcer on the merits has not been accomplished.

Subsequent to the issuance of the SOC in August 2006, the 
Veteran submitted additional evidence from service comrades 
to the Board in 2007 in connection with the claim for service 
connection for a duodenal ulcer, but did not waive his right 
to have that evidence initially reviewed by the RO.  
38 C.F.R. § 20.1304(c) (2008) provides that any pertinent 
evidence submitted by an appellant or his representative 
which is accepted by the Board must be referred to the RO for 
review, unless this procedural right is waived by the 
appellant or representative.  Under the circumstances, the 
Board finds that the issue on appeal must be remanded to the 
RO for readjudication with initial consideration of that 
additional evidence prior to a Board decision on appeal.

In August 2006, the Veteran requested that all outstanding VA 
medical records of his treatment for ulcer disease be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that copies 
of the complete records of any and all treatment and 
evaluation of the Veteran for a duodenal ulcer at the 
Lexington, Kentucky VA Medical Center (VAMC) (both Cooper and 
Leestown Divisions) from July 2006 to the present time should 
be obtained and associated with the claims folder.  The Board 
points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain copies of the 
complete records of any and all treatment 
and evaluation of the Veteran for a 
duodenal ulcer at the Lexington, Kentucky 
VAMC (both Cooper and Leestown Divisions) 
from July 2006 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.



2.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a duodenal ulcer 
in light of all pertinent evidence and 
legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


